Case 1:20-cv-03073-JKB Document 27 Filed 03/17/21 Page 1 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

*

DEYSI ARRIAZA,

Plaintiff, .

¥. *

CIVIL NO. 20-3073

EXPERIAN INFORMATION
SOLUTIONS, INC., ef al., *

Defendants, *

* * * * * * * * * * * e

MEMORANDUM

This case arises from an allegedly misleading credit report. Plaintiff Deysi Arriaza filed
this lawsuit against Experian Information Solutions, Inc. (“Experian”), the company that
published the allegedly misleading credit report (the “Experian report”), and Toyota Motor
Credit Corporation (“TMCC”), the company that furnished the information underlying the
Experian report. (Compl., ECF No. 1.) Arriaza alleges that both Defendants violated various
provisions of the Fair Credit Reporting Act (““FCRA”) by inaccurately portraying her debt with
TMCC. TMCC answered the Complaint, but Experian has moved to dismiss, alleging that
Arriaza failed to state a claim and this Court lacks subject matter jurisdiction. (Mot. Dismiss,
ECF No. 14.) Experian’s Motion to Dismiss is fully briefed and no hearing is required. See
Local Rule 105.6 (D. Md. 2018). For the reasons set forth below, the Court will grant Experian’s
Motion to Dismiss on the ground that Arriaza lacks standing to sue Experian. Because this

dismissal implicates the Court’s subject matter jurisdiction, Arriaza is further ordered to show
Case 1:20-cv-03073-JKB Document 27 Filed 03/17/21 Page 2 of 12

cause as to why her claims against TMCC should not be similarly dismissed. See Fed. R. Civ. P.
12(h)(3).

L. Background!

Arriaza owes TMCC money, (Compl. 11.) Arriaza has owed TMCC that money for
long enough that TMCC has decided to charge off (or equivalently, write off) that debt as no
longer representing a plausible asset. (Jd. { 14.) At some point, TMCC furnished information to
Experian regarding both Arriaza’s debt and TMCC’s decision to write off that debt. (Id. § 11.)
Based on this information, Experian published a credit report for Arriaza that included the
TMCC debt and listed, among other things, three amounts: “Recent Balance: $7,035,” “$10,068
written off[,]”and “$7,035 past due.” (See Arriaza Credit Report at 3, Mot. Dismiss Ex. A, ECF
No. 14-2.) ©

On February 24, 2020, Arriaza contacted Experian and indicated that she believed the
| reporting of her TMCC debt was inaccurate. (Compl. 717.) Experian passed on this
information to TMCC, which investigated Arriaza’s account—allegedly inadequately—and
concluded that Arriaza’s debt was being accurately reported. (/d. { 19; see also Credit Report at
2 (Outcome: Updated — The information you disputed has been verified as accurate.”).)* In the
same vein, Experian also allegedly failed to conduct a reasonable investigation into the dispute
and continued to report the misleading information. (Compl. {7 24-25.) These combined

failures led Experian to continue to publish the allegedly misleading information to third parties,

 

! The facts in this section are primarily taken from the Amended Complaint and construed in the light most

favorable to Plaintiff. See Ibarra v. United States, 120 F.3d 472, 474 (4th Cir, 1997). The Court may “consider
additional documents attached to the complaint or the motion to dismiss ‘so long as they are integral to the
complaint and authentic.” King v. Rubenstein, 825 F.3d 206, 212 (4th Cir. 2016). Here, the Court draws additional
facts from Arriaza’s credit report, as it is integral to the Complaint, and Arriaza does not dispute its authenticity.

? It appears that as a result of Arriaza’s dispute, TMCC did update its credit report, increasing the amount that had
been written off from $8,672 to $10,068. (Credit Report at 2-3.) Neither side argues that this modification is
relevant at this juncture.

2

 
Case 1:20-cv-03073-JKB Document 27 Filed 03/17/21 Page 3 of 12

causing Arriaza various harms, such as “loss of credit, loss of ability to purchase and benefit
from credit, a chilling effect on applications for future credit, and the mental and emotional pain,
anguish, humiliation and embarrassment of credit denial.” (Ud. J 28.)

i, Legal Standard

Defendants seek to dismiss Plaintiff's Complaint pursuant to Rules 12(b)(1) and 12(b)(6)
of the Federal Rules of Civil Procedure. Rule 12(b)(1) governs motions to dismiss for lack of
subject matter jurisdiction. Under Rule 12(b)(1), a plaintiff bears the burden of proving, by a
preponderance of the evidence, the existence of subject matter jurisdiction. See Demetres v. E.
W. Constr., Inc., 776 F.3d 271, 272 (4th Cir. 2015), A challenge to a court’s subject matter
jurisdiction may be either facial, in that the complaint fails to allege facts upon which subject
matter jurisdiction can be based, or factual, in that the jurisdictional allegations of the complaint
are not true. See Kerns v. United States, 585 F.3d 187, 192 (4th Cir. 2009). In the case ofa
facial challenge, the Court may grant a motion to dismiss for lack of subject matter jurisdiction
“where a claim fails to allege facts upon which the court may base jurisdiction.” Davis v.
Thompson, 367 F. Supp. 2d 792, 799 (D. Md. 2005) (citations omitted). In the case of a factual
challenge, “the presumption of truthfulness normally accorded a complaint’s allegations does not
apply, and the district court is entitled to decide disputed issues of fact with respect to subject
matter jurisdiction.” Kerns, 585 F.3d at 192.

In contrast, when “considering a motion to dismiss” pursuant to Rule 12(b)(6), the Court
must “accept as true all well-pleaded allegations and view the complaint in the light most
favorable to the plaintiff.” Venkatraman y, REI Sys., Inc., 417 F.3d 418, 420 (4th Cir. 2005). To
survive a motion to dismiss, “a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678
 

Case 1:20-cv-03073-JKB Document 27 Filed 03/17/21 Page 4 of 12

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Iqbal, 446 U.S. at 662. “A
pleading that offers ‘labels and conclusions’ or . . . ‘naked assertion[s]’ devoid of ‘further factual
enhancement”” will not suffice, Jd. (alteration in original) (quoting Twombly, 550 U.S. at 555,

557).

Ht Analysis

Experian moves to dismiss on two grounds: (1) Arriaza lacks Article III standing to bring
her FCRA claims, and (2) even if this Article III threshold was satisfied, Arriaza’s pleadings fail
to state a claim upon which relief can be granted. (See Mot. Dismiss Mem. Supp. at 7-8, ECF
No. 14-1.) Experian also points out that various similar lawsuits have been brought—and
routinely dismissed on both standing and merits grounds—primarily in the Southern and Eastern
Districts of New York. See, e.g., Arfemov v. TransUnion, LLC, Civ. No. BMC-20-1892, 2020
WL 5211068 (E.D.N.Y. Sept. 1, 2020). This Court agrees that Arriaza’s claims against Experian
should be dismissed, Because the Court dismisses these claims for lack of subject matter
jurisdiction, it will not address the merits of Arriaza’s claims, United States v. Wilson, 699 F.3d
789, 793 (4th Cir. 2012) (“Subject matter jurisdiction defines a court’s power to adjudicate cases
or controversies—its adjudicative authority—and without it, a court can only decide that it does
not have jurisdiction.”).

A, Standing

The requirement of “standing is part and parcel of the constitutional mandate that the

judicial power of the United States extends only to ‘case’ and ‘controversies.’” Libertarian

Party of Va. v. Judd, 718 F.3d 308, 313 (4th Cir. 2013) (quoting U.S. Const. art Ill, § 2). This
 

Case 1:20-cv-03073-JKB Document 27 Filed 03/17/21 Page 5 of 12

“reducible constitutional minimum . . . contains three elements: (1) the plaintiff must have
"suffered an injury-in-fact, which (2) must be causally connected to the conduct of [the
defendant], and that (3) will likely be redressed if the plaintiff prevails.” Baehr v. Creig
Northrop Team, P.C., 953 F.3d 244, 252 (4th Cir. 2020) (internal quotation marks omitted), Of
these, injury-in-fact is the “first and foremost element of Article III standing” and requires a
plaintiff to show “that she suffered an invasion of a legally protected interest—i.e., an injury—
that is concrete and particularized.” Jd. (internal citation and quotation marks omitted). The
requirements of establishing injury-in-fact not diminished “even in the context of a statutory
violation,” where a “bare procedural violation—divorced from any concrete harm or risk of real
harm—cannot satisfy [ ] the injury-in-fact requirement.” Holland v. Consol Energy, Inc., 781 F.
App’x 209, 213 (4th Cir. 2019) (internal quotation marks omitted).

. Arriaza argues that she has standing based on two distinct injuries-in-fact. First, she
argues that the inaccuracy in the Experian report is presently causing, or at least posing a risk of
causing, harm to her credit score, as well as harms associated with a reduced credit score. (See
Opp’n Mot. Dismiss at 18, ECF No. 19.) Second, she contends that this present inaccuracy
“triggers Toyota’s internal reporting policy where only the total balance is reported as a
declining balance as payments are made on the debt,” creating a risk of a future scenario in
which TMCC (and consequently, Experian) will continue to inaccurately report a past-due
balance despite Arriaza’s having paid off the debt. (See Compl. { 15.) Experian facially
challenges both these theories of standing, arguing that even if all the facts in the Complaint are
true, Arriaza has failed to establish standing. (See Reply at 15, ECF No. 22.) The Court agrees,

finding that neither of these alleged injuries constitutes an injury-in-fact.
 

Case 1:20-cv-03073-JKB Document 27 Filed 03/17/21 Page 6 of 12

I. Jurisdictional Factfinding
A preliminary issue that the parties dispute is how to properly interpret the $10,068 that

was charged off on the Experian report. Arriaza contends that this number is the equivalent of
the “overall balance” on the account. (Compl. ff] 13-15.) Experian, in contrast, argues that this
amount does not reflect Arriaza’s substantive debt obligation (overall or otherwise) because
charging off is merely a “business practice where a creditor writes off a debt and no longer
considers the account balance an asset for accounting purposes.” (Mot. Dismiss Mem. Supp. at 9
(quoting Artemov, 2020 WL 5211068, at *3).) This factual dispute is central to Arriaza’s theory ©
of harm, which depends on “the Metro 2 Guidelines, [requiring] creditors to equalize the past-
due and total balance on a charged-off account.” (Opp’n Mot. Dismiss at 18.)

While this Court is generally “entitled to decide disputed issues of fact with respect to
subject matter jurisdiction,” that entitlement is limited when those issues intersect with factual
disputes that go to the merits of a plaintiff's claim. See Kerns, 585 F.3d at 192. Here, the
dispute of whether the charged-off amount is the equivalent of the total balance also goes to the
merits of Arriaza’s FCRA claim. If Arriaza’s premise is incorrect, she has not shown her report
is inaccurate at all, much less inaccurate in a way that violates the FCRA. See Alston v. Equifax
Info. Servs., LLC, Civ. No. TDC-13-1230, 2016 WL 5231708, at *10 (D. Md. Sep. 21, 2016)
rT] succeed on claims under [15 U.S.C. § 1681(a)], a plaintiff must make a threshold showing
of inaccuracy.”), Because the correct interpretation of the “charged off” amount creates a
situation “where the jurisdictional facts are intertwined with the facts central to the merits of the
dispute, a presumption of truthfulness should attach to the plaintiff's allegations.” Kerns, 585
F.3d at 193 (internal quotation marks and citation omitted).

Under this more generous standard, the Court does not find that Arriaza’s theory of

equivalence is fundamentally implausible. While Experian is certainly correct as to what

6

 
Case 1:20-cv-03073-JKB Document 27 Filed 03/17/21 Page 7 of 12

charging off indicates, the object that is charged off is a debtor’s account balance. Thus, while
the amount “charged off” and the “total balance” are certainly not interchangeable terms, it is
plausible that they are the same monetary amount, especially for an account that is so severely
delinquent as to be charged off. See Miss Jones LLC y. Arcello, Civ. No. MKB-17-0895, 2018
WL 1525800, at *2 n.1 (E.D.N.Y. Mar. 2, 2018) (“A charged off or written off debt is a debt that
has become seriously delinquent, and the lender has given up on being paid.”). However,
although the Court will accept Arriaza’s characterization of the “charged off’ amount as being
equivalent to the “total amount” owed to TMCC, she has still failed to establish an injury-in-fact.
2, Present Harm |

Arriaza’s first theory of injury is that the Experian report is presently inaccurate because
“reporting a lower past due balance on a charged-off account violates the Metro 2 Guidelines.”
(Opp’n Mot. Dismiss at 9.) Although misreporting debt may violate the FCRA, Arriaza fails to
show that this particular inaccuracy caused her “concrete harm or risk of real ham.” Holland,
781 F. App’x at 213. Essentially, her argument is that Experian was required to increase her
. past-due balance to equal the amount “charged off” on the account—in other words, to report
that she had more delinquent debt. Although Arriaza contends that underreporting her debt
somehow negatively impacts her credit score, this allegation is “conclusory [and] devoid of any
reference to actual events,” and need not be credited, even at this stage in the proceedings.
Miller v. Md. Dep’t of Nat. Res., 813 F. App’x 869, 874 (4th Cir. 2020). Other courts faced with
this exact argument have rejected it as “peculiar,” rightly concluding that “[i]t [is] simply
implausible to think that a denial of credit was less likely to occur if creditors learned that the
plaintiff had a higher past due balance.” Cohen v. Experian Info. Sols., Inc., Civ. No. BMC-20-

3678, 2021 WL 413494, at *2 (E.D.N.Y. Feb. 5, 2021) (quoting Artemov, 2020 WL 5211068, at

 

 
Case 1:20-cv-03073-JKB Document 27 Filed 03/17/21 Page 8 of 12

*5). Here, as in those cases, the pleadings fail to push this theory of harm “across the line from
conceivable to plausible.” Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250,
256 (4th Cir. 2009).

Arriaza’s rejoinder is that she can establish standing without a showing of harm because
her claims establish a “substantive” violation of the FCRA. (Opp’n Mot. Dismiss at 19-20.) In
support of this proposition, she relies on Curtis v. Propel Property Tax Funding, LLC, which
held that a plaintiff can establish a concrete injury for purposes of Article III standing if he
shows that “the harm he suffers as a result of a defendant’s statutory violation is the ‘type of
harm Congress sought to prevent’ when it enacted the statute.” 915 F.3d 234, 240-41 (4th Cir.
2019) (quoting Dreher v. Experian Info. Sols., Inc., 856 F.3d 337, 345-46 (4th Cir. 2017).
Other district courts have read Curtis as potentially supporting the view that, “in certain
circumstances, a statutory violation that reaches the very purpose of the statute may constitute a
substantive violation rather than a procedural violation.” Taylor v. Timepayment Corp., Civ. No.
MHL-18-0378, 2019 WL 1449622, at *7 (E.D. Va. Mar. 31, 2019). These “substantive
violations,” according to Arriaza, avoid the bar on standing for bare procedural violations.
Holland, 781 F. App’x at 213; (Opp’n Mot. Dismiss at 20 (“Critically [sic] here is the distinction
between purely procedural violations, which may require additional allegations of harm outside
the statutory violation at issue, and substantive violations which require no additional allegations
of harm.”),) Even under this view of standing, Arriaza has not established an injury-in-fact.

In enacting the FCRA, Congress did not intend to preclude all inaccuracies in credit
reporting, but only those inaccuracies that are either “patently incorrect” or “misleading in such a
way and to such an extent that [they] can be expected” to adversely affect credit decisions.

Dalton v. Capital Associated Indus., Inc., 257 F.3d 409, 415 (4th Cir. 2001) (quoting Sepulvado

 

 
 

Case 1:20-cv-03073-JKB Document 27 Filed 03/17/21 Page 9 of 12

v. CSC Credit Servs., 158 F.3d 890, 895 (5th Cir. 1998)) (internal quotation marks omitted). The
inaccuracies here, which derive from purported deviations from the Metro 2 Guidelines, fall into
the latter category, See Nissou-Rabban v. Capital One Bank (USA), N.A., Civ. No. JLS-15-1675,
2016 WL 4508241, at *5 (S.D. Cal. June 6, 2016) (“To prove her case [based on deviations from
Metro 2], Plaintiff will likely need to establish through admissible evidence that this is in fact the
industry standard, that [Defendant] deviated from it, and that this particular deviation might
adversely affect credit decisions.”) (emphasis added). For the same reasons discussed above, the
alleged disparities in Arriaza’s Experian report cannot be “expected to adversely affect credit
decisions,” as correcting them would further harm, not improve, her creditworthiness. Dalton,
257 F.3d at 415. Therefore, these alleged inaccuracies are not the “type of harm Congress
intended to prevent” through the FCRA and cannot establish standing, even under the
substantive-procedural distinction outlined in Curtis, 915 F.3d at 240-41. In sum, Arriaza fails
to establish standing based on a present risk of harm, because even if the Court accepts her
pleadings as true, she has “suffered no real harm, let alone the harm Congress sought to prevent
in enacting the FCRA.” Dreher, 856 F.3d at 346.
3. Future Harm
In addition to posing a present risk of harm, Arriaza also contends that the Experian
__report presents a future risk of harm based on “[TMCC’s] internal policies whereby only the total
balance is paid down as payments are made on the account, leaving the past-due balance
remaining.” (Opp’n Mot. Dismiss at 8.)> These policies, Arriaza claims, could one day lead

TMCC and Experian to continue to report her debt with TMCC, even when that debt has been

 

3 Later in her papers, Arriaza asserts the exact opposite—namely, that under “[TMCC’s] internal policies (triggered
by the reported lower past-due balance), only the past-due balance will be reported as declining once payments are
made on the account.” (Opp’n Mot. Dismiss at 28 (emphasis added).) Either theory suffers the same flaws with
respect to establishing an injury-in-fact.

9

 

 
Case 1:20-cv-03073-JKB Document 27 Filed 03/17/21 Page 10 of 12

paid off. However, because that day is not today, and is not imminently approaching, it does not
establish an injury-in-fact.

To establish an injury-in-fact, a plaintiff must show “an invasion of a legally protected
interest that is concrete and particularized and actual or imminent, not conjectural or
hypothetical.” Beck v. McDonald, 848 F.3d 262, 270 (4th Cir. 2017) (emphasis added) (internal
quotation marks and citation omitted). The Fourth Circuit has routinely rejected claims of harm
for lack of imminence when they are “too speculative” or based on an “attenuated chain” of
future events. See Buscemi v. Bell, 964 F.3d 252, 260 (4th Cir. 2020) (too speculative); Beck,
848 F.3d at 275 (attenuated chain). Particularly relevant here, where future harms depend on a
plaintiff's own actions, both the Fourth Circuit and the Supreme Court have repeatedly counseled
that “some day intentions—without any description of concrete plans, or indeed even any
specification of when the some day will be—do not support a finding of the ‘actual or imminent’
injury that our cases require.” Doe v. Obama, 631 F.3d 157, 163 (4th Cir. 2011) (quoting Lujan
v. Defs. of Wildlife, 504 U.S. 555, 564 (1992) (emphasis in original)).

Here, all Arriaza contends is that she may, some day, pay off the debt she owes TMCC.
And, when she does, TMCC and Experian may nonetheless continue to report that she owes
them a debt. Without more concrete factual allegations as to how and when she will pay off that
debt, as well as how TMCC and Experian will report (or better yet, are reporting) her declining
balance, she has failed to establish that her future harm is sufficiently imminent for the purpose
of establishing Article III standing.

B. This Court’s Jurisdiction Over TMCC
Having concluded that neither of Arriaza’s theories of harm establish an injury-in-fact,

we must dismiss her claims against Experian for lack of standing. Although TMCC has not

10

 

 
 

Case 1:20-cv-03073-JKB Document 27 Filed 03/17/21 Page 11 of 12

moved to dismiss the Complaint, a lack of “standing implicates this court’s subject matter
jurisdiction.” Long Term Care Partners, LLC v. United States, 516 F.3d 225, 230 (4th Cir.
2008); see also Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-
matter jurisdiction, the court must dismiss the action,”). Therefore, Arriaza is ordered to show
cause, within seven days, as to why this Court retains jurisdiction over her claims against TMCC.
In doing so, she may identify any salient differences in those claims that would modify the
analysis set forth above. See Cohen, 2021 WL 413494, at *2 (ordering plaintiffs to show cause
within seven days in identical circumstances). :

Although this dismissal and the consequent show cause order are purely jurisdictional,
Arriaza is advised to also consider the merits of her case before pressing forward against TMCC.
Repeated decisions by other courts should place Arriaza’s counsel on notice that the position
they advance here has been described as “tak[ing] some nerve, [because t]he FCRA was enacted
to remedy real abuses in credit reporting, not for imaginative attorneys to advance farfetched, if
not absurd, interpretations of the statute on behalf of unharmed debtors.” Ostreicher v. Chase
Bank, N.A., Civ. No. CS-19-8175, 2020 WL 6809059, at *6 (S.D.N.Y. Nov. 19, 2020). Here, as
there, the Court reminds counsel of Rule 11] and “cautions Plaintiff’s counsel to review its claims
carefully or [potentially] face such sanctions in the future.” Butnick v. Experian Info. Sols., Inc.,

Civ. No. PKC-20-1631, 2021 WL 395808, at *5 n.8 (E.D.N.Y. Feb. 4, 2021).4

 

4 Although this case is ostensibly brought by different counsel than those in a firm that has filed “multiple meritless
FCRA suits, presumably in the hopes of scoring a quick settlement and attorney’s fees,” Butnick, 2021 WL 395808,
at *5 n.8, the Court notes that at least one of Plaintiff's papers affiliates counsel with that firm. (See Opp’n Mot.
Dismiss at 27.)

11
Case 1:20-cv-03073-JKB Document 27 Filed 03/17/21 Page 12 of 12

IV. Conclusion
For the foregoing reasons, an order shall enter (1) granting Experian’s Motion to Dismiss
(ECF No. 14) and (2) requiring Arriaza to show cause, within seven days, as to why her claims

against TMCC should not be dismissed for lack of subject matter jurisdiction.

DATED this / 7 day of March, 2021.

BY THE COURT:

fn) tts TK ( Duhon

 

James K. Bredar

Chief Judge

12
